Exhibit 10.1

 



FIRST AMENDMENT TO CREDIT AGREEMENT

 

 

BIOANALYTICAL SYSTEMS, INC., an Indiana corporation (the "Company") and THE
HUNTINGTON NATIONAL BANK, a national banking association (the "Bank"), being
parties to that certain Credit Agreement dated as of May 14, 2014 (the
"Agreement"), agree to amend the Agreement by this First Amendment to Credit
Agreement (this "Amendment"), as follows.

 

1. DEFINITIONS. All defined terms used herein not otherwise defined in this
Amendment shall have their respective meanings set forth in the Agreement.

 

·New Definition. The following new definition is hereby added to Section 1 of
the Agreement, as follows:

 

·"First Amendment" means that certain agreement entitled "First Amendment to
Credit Agreement" entered into by and between the Company and the Bank dated as
of May 14, 2015, for the purpose of amending this Agreement.

 

2. FINANCIAL COVENANTS. Section 5(g)(i) of the Agreement is hereby amended and
restated in its entirety, as follows:

 

(i)Fixed Charge Coverage Ratio. As of the end of each Test Period ending during
the fiscal periods shown in the chart below, the Company shall maintain a Fixed
Charge Coverage Ratio of not less than that shown opposite such fiscal period.
As used herein, the term “Test Period” means the period of four (4) consecutive
fiscal quarters ending at the end of each fiscal quarter.

 



  Fiscal Quarter   Ratio           June 30, 2015   1.05:1.00   September 30,
2015   1.05:1.00   December 31, 2015   1.05:1.00   March 31, 2016,   1.10:1.00  
 and at each fiscal quarter end thereafter    



  

For purposes of this covenant, the term “Fixed Charge Coverage Ratio” means the
ratio of: (A) the sum of the Company’s EBITDA for the Test Period, divided by
(B) the sum of scheduled principal payments on Total Funded Debt during the Test
Period, plus interest expense, unfunded capital expenditures (not including up
to $1,000,000.00 in the aggregate relating to tenant improvement costs and
building renovation costs), cash distributions to shareholders, and cash taxes
for the Test Period. For purposes of testing compliance with this covenant,
“scheduled principal payments” shall not include principal prepayments on the
Term Loan or principal payments on the Revolving Loan, and shall not include the
amounts paid under Regions Bank Loan Agreement.

 



Page 1 of 5

 

 

3. WAIVERS. The Bank hereby waives the violation of Section 5(g)(i) of the
Agreement, and any related violation of Section 5(b) of the Agreement resulting
therefrom, with respect to the failure by the Company to maintain a Fixed Charge
Coverage Ratio of not less than 1.10 to 1.00 for the Test Periods ending
December 31, 2014, and March 31, 2105, as required therein, but strict
compliance with these covenants, as may be amended herein, shall be required at
all times hereafter. Nothing in this paragraph shall be construed as a waiver of
any other term or condition of the Agreement or be construed as a commitment on
the part of the Bank to waive any subsequent violation of the same or any other
term or condition set forth in the Agreement, as amended by this Amendment.

 

4. REPRESENTATIONS AND WARRANTIES. In order to induce the Bank to enter into
this Amendment, the Company affirms that the representations and warranties
contained in the Agreement are correct as of the date of this Amendment, except
that (i) they shall be deemed to also refer to this Amendment as well as all
documents named herein, and (ii) Section 3(d) of the Agreement shall be deemed
also to refer to the most recent audited and unaudited financial statements of
the Company delivered to the Bank.

 

5. EVENTS OF DEFAULT. The Company certifies to the Bank that no Event of Default
or Unmatured Event of Default under the Agreement, as amended by this Amendment,
has occurred and is continuing as of the date of this Amendment, except as is
specifically waived herein.

 

6. CONDITIONS PRECEDENT. As conditions precedent to the effectiveness of this
Amendment, the Bank shall have received the following contemporaneously with
execution and delivery of this Amendment, each duly executed, dated and in form
and substance satisfactory to the Bank:

 

(i)This Amendment duly executed by the Company and the Bank.

 

(ii)The Reaffirmation of Guaranty Agreement duly executed by BAS Evansville,
Inc., an Indiana corporation, in the form attached hereto as Exhibit “A.”

 

(iii)Payment to the Bank of a waiver fee in the amount of $2,000.00.

 

(iv)Resolutions and Certificate of Incumbency of the Secretary of the Board of
Directors of the Company certifying the resolutions of the Board of Directors
authorizing the execution, delivery and performance, respectively, of this
Amendment and all other Loan Documents provided for in this Amendment to which
the Company is a party as being in full force and effect and duly adopted as of
the date of this Amendment, together with the certification by the Secretary of
the names of the officer or officers authorized to execute this Amendment and
all other Loan Documents provided for in this Amendment to which the Company is
a party, together with a sample of the true signature of each such officer.

 



Page 2 of 5

 

 

(v)Resolutions and Certificate of Incumbency of the Secretary of the Board of
Directors of BAS Evansville, Inc., an Indiana corporation, certifying the
resolutions of the Board of Directors authorizing the execution, delivery and
performance, respectively, of its Reaffirmation of Guaranty Agreement and all
other Loan Documents provided for in this Amendment to which BAS Evansville,
Inc. is a party, as being in full force and effect and duly adopted as of the
date of this Amendment, together with the certification by the Secretary of the
names of the officer or officers authorized to execute its Reaffirmation of
Guaranty Agreement and all other Loan Documents provided for in this Amendment
to which BAS Evansville, Inc. is a party, together with a sample of the true
signature of each such officer.

 

(vi)Such other documents as the Bank may reasonably request.

  

7. PRIOR AGREEMENTS. The Agreement, as amended by this Amendment, supersedes all
previous agreements and commitments made or issued by the Bank with respect to
the Loans and all other subjects of this Amendment, including, without
limitation, any oral or written proposals which may have been made or issued by
the Bank.

 

8. EFFECT OF AMENDMENT. The provisions contained herein shall serve to
supplement and amend the provisions of the Agreement. To the extent that the
terms of this Amendment conflict with the terms of the Agreement, the provisions
of this Amendment shall control in all respects.

 

9. REAFFIRMATION. Except as expressly amended by this Amendment, all of the
terms and conditions of the Agreement shall remain in full force and effect as
originally written and as previously amended.

 

10. COUNTERPARTS. This Amendment may be executed in any number of counterparts,
each of which shall be an original and all of which when taken together shall be
one and the same agreement.

 

[Signatures on Next Page]

 

 

Page 3 of 5

 

 

 

IN WITNESS WHEREOF, the Company and the Bank have executed and delivered in
Indiana this First Amendment to Credit Agreement by their respective duly
authorized officers as of May ___, 2015.

 



  BIOANALYTICAL SYSTEMS, INC., an
Indiana corporation                     By:     Jacqueline M. Lemke, President &
CEO               THE HUNTINGTON NATIONAL BANK,
a national banking association                     By:       Kelly Queisser,
Senior Vice President      



 

 

 

 

Page 4 of 5

 

 

SCHEDULE OF EXHIBITS

 

 

Exhibit "A" Reaffirmation of Guaranty Agreement (BAS Evansville, Inc.)

 

 

 

 



Page 5 of 5

